Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102 as being anticipated by 3GPP TSG-RAN WGI Ad-Hoc Meeting 1901 R1-1900906 Taipei, Taiwan, January 21-25, 2019 Agenda item: 7.2.8.3 Source: Qualcomm Incorporated Title: Enhancements on Multi-beam Operation – (from IDS filed by Applicant)

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located (NPL: section 3, 5-6 - on Considerations on Sub-time Unit for Beam Management Rs, see Alt.1: Support sub-time unit For beam management RS shorter than 12 OGFDM symbol in a reference numerology and Alt.2: No support of sub-time unit for beam management RS shorter than 1 OFDM symbol); and 
receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (NPL: section 3 – “... hence for instance switching from PDSCH beam received or one panel, to a POUSCH beam that can be received on a different panel may require additional time to activate the new panel …" and section 5 and section 6).

2. The method of claim 1, wherein the one or more scheduling grants include a plurality of back-to-back communication scheduling grants; and wherein the plurality of back-to-back communication scheduling grants includes a first communication scheduling grant that schedules a first communication transmission on a first beam (NPL: section 3, 5-6).

3. The method of claim 2, wherein the first communication scheduling grant is a physical uplink shared channel (PUSCH) scheduling grant and the first communication transmission is a PUSCH transmission (NPL: section 3, 5-6).

4. The method of claim 2, wherein the first communication scheduling grant is a physical downlink shared channel (PDSCH) scheduling grant and the first communication transmission is a PDSCH transmission (NPL: section 3, 5-6).

5. The method of claim 2, wherein the plurality of back-to-back communication scheduling grants includes a second communication scheduling grant that schedules a second communication transmission on a second beam (NPL: section 3, 5-6).

6. The method of claim 5, wherein the second communication scheduling grant is a physical uplink shared channel (PUSCH) scheduling grant and the second communication transmission is a PUSCH transmission (NPL: section 3, 5-6).

7. The method of claim 5, wherein the second communication scheduling grant is a physical downlink shared channel (PDSCH) scheduling grant and the second communication transmission is a PDSCH transmission (NPL: section 3, 5-6).

8. The method of claim 5, wherein a time gap between the first communication transmission and the second communication transmission satisfies the beam switching capability of the UE (NPL: section 3, 5-6).

Regarding claims 8-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is a “UE & BS” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by 3GPP TSG-RAN WG1 Ad-Hoc Meeting 1901 R1-1900911 Taipei, Taiwan, 21st-25th January, 2019 Agenda item: 7.2.9.2.1 Source: Qualcomm Incorporated Title: UE Adaptation to the Traffic and UE Power Consumption Characteristics (hereinafter as NPL2) – from IDS filed by Applicant 

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located; and receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (NPL2: section 2.1 BDCCH Beam Switch “... DCT grant containing beam switch signal and DL allocation: ACK/NACK transmission for PDSCH. gNB can infer reception of beam switch signal from the reception of PDSCH ACK/NACK ..." and section .2.1.2 Latency that explains how latency in beam switching is calculated and different sub- units constitute the components of the function and Figure 2-1 depicting the timeline of DCI and MAC CE based Bean Switching and section 2.2 on Joint Switching of PDCOH and PDSCH beam).

Claim(s) 2-30 is/are rejected under 35 U.S.C. 103 as being anticipated by NPL2 in view of NPL as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Li US 20220225320

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located (Li: [0088-0093] - the terminal reports antenna capability information of the N antenna panels to the base station, and accordingly the base station receives antenna capability information of the N antenna panels reported by the terminal); and
receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (Li: [0132-0142] - When the base station schedules the PDSCH resource of the mini-slot for the terminal, the base station takes consideration of the receiving antenna panel and the receiving beam used by the terminal for each mini-slot, and set a time domain interval between the mini-slots according to the information about the receiving antenna panel and the receiving beam and the time required for switching of the antenna panels or beams given in the antenna panel capability of the terminal. In 408, the terminal obtains the respective receiving information of the at least two mini-slots according to the beam relationship and the downlink control information)

Claim(s) 2-30 is/are rejected under 35 U.S.C. 103 as being anticipated by Li in view of NPL as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Khoshnevisan US 20210021330

1. A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting an indication of a beam switching capability of the UE as a multiple of a physical layer timing unit for a wireless network in which the UE is located (Khoshnevisan: [0116-0117] fig. 6, unit 615 - the UE 115-b may transmit UE capability signaling including an indication of the duration to the base station 105-b); and
receiving one or more scheduling grants that are based at least in part on the beam switching capability of the UE (Khoshnevisan: [0119] fig.7, unit 715 - At 715, the base station 105-c may transmit scheduling information including an indication of the one or more symbols to the UE 115-c)

Claim(s) 2-30 is/are rejected under 35 U.S.C. 103 as being anticipated by Khoshnevisan in view of Li & NPL as stated above.



Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415